Title: Joel Yancey‘s Promissory Note to Charles Clay on Behalf of Thomas Jefferson, 3 October 1815
From: Yancey, Joel,Jefferson, Thomas
To: Clay, Charles


          for value received I I promise to pay or cause to be paid unto Charles Clay his executors, administrators or assigns, on or before the first day of Dec. 1815 the just and full sum of Ninety Seven Doll. Seventy five Cents current money of U. States with interest from the date, for which payment well and truly to be made I bind myself jointly, and severally My joint and several heirs Executors and administrators firmly by these presents in the penal sum of ninety one hundred & ninty dollars & fifty cents like money, given under my hand and seal this 3rd day of October 1815 attested by for Thomas Jefferson
          Joel Yancey
        